


Exhibit 10-s-1


Rockwell Collins, Inc.
Non-Employee Director Compensation Summary
Effective April 17, 2013


Initial Election to Board
•
Granted restricted stock units under our 2006 Long-Term Incentives Plan (the
“Plan”) with a value equal to

◦
$100,000 plus

◦
$110,000 multiplied by a fraction where the numerator is the number of days
until the next Annual Meeting of Shareowners and the denominator is 365.

Annual Retainer
•
$100,000 payable in equal quarterly installments at the beginning of each
quarter.

Annual Equity Grant
•
At each Annual Meeting of Shareowners, granted restricted stock units under the
Plan with a value of $110,000.

Annual Committee Chair Fees
•
Audit - $20,000

•
Compensation - $15,000

•
Nominating and Governance - $10,000

•
Technology - $10,000

•
All chair fees are payable in equal quarterly installments at the beginning of
each quarter.

Annual Lead Independent Fee
•
$20,000, payable in equal quarterly installments at the beginning of each
quarter.

Annual Audit Committee Fees
•
Each Audit Committee member, other than the Chair, receives $5,000, which is
payable in equal quarterly installments at the beginning of each quarter.

Annual Deferral Opportunity
•
Prior to the start of each calendar year, a non-employee director may elect to
defer all or a portion of his or her cash fees by electing to receive restricted
stock units in lieu thereof.







